DETAILED ACTION
This is responsive to the amendment dated 10/27/22.  Claims 1-2, 4-7, and 9-19 are pending in the application. Claims 6, 13, and 14 were previously withdrawn. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 10, 11, and 17 are objected to because of the following informalities:  In claims 10, 11, and 17 reference is made to “a backflow-protected water connection (17)”.  While reference numerals do not limit the claims, applicant also makes reference to “a backflow-protected water outlet (17)” in parent claim 1.  As understood by the examiner, these are the same elements. Applicant is required to use consistent terminology and provide proper antecedent basis for subsequent recitations.   For examination purposes, the connection recited in claims 10, 11, and 17 will be understood to refer to --the backflow-protected water outlet (17)--, however clarification by amendment is required.  
Appropriate correction is required.
Claim Objections
In claim 19, applicant references a “Shattaf shower.”  This is understood to be a handheld sprayer that can be used for bidet purposes. 
Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 7, 9 - 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over CH690587 (hereinafter CH ‘587) in view of DE 2702927 (hereinafter DE ‘927, machine translation previously of record) and DE 19742278 (hereinafter DE ‘278). 
Regarding claim 1, CH ‘587 discloses a WC cistern (fig. 1), comprising: a wall forming a water tank (fig. 1), an intake (see annotated figure below) with which the cistern is filled (abstract, water feed pipe), an injector (see annotated figure below) arranged in the water tank in a construction space above a switch-off level (see attached machine translation, p. 1, 3rd line from the bottom), the injector is lead out of the water tank to a water outlet (see annotated figure below) and to which a hand spraying device is attached (3).
CH ‘587does not show that the intake is guided through the wall, the particulars of the shutoff valve, and the particulars of the injector. Attention is turned to DE ‘927, which teaches a similar WC cistern (2) comprising: a wall (wall of 2, fig. 1) which forms a water tank; an intake (25) which is guided through the wall and with which the water tank is adapted to be filled (water from the mains intake 25 flows to valve 3 to fill the tank)(machine translation, para. [0009]), a shutoff valve (3) arranged in the intake and a shutoff device (4), the shutoff device and valve interacting with one another when a switch off level is reached (note that that the shut off device 4 is a float valve which will rise as water fills the tank, eventually shutting off the valve -- this language merely describes how a conventional ballcock functions); an injector (26) having an outlet-flow side outlet (36) arranged in the water tank in the construction space, wherein the injector prevents backflow from the outlet and into the intake (see paras. [0016],[0019], three-way non-return valve) with a free jet section (31) which is open downward (fig. 3, 4) into the water tank and the outflow-side outlet is let out of the water tank (via 11 to sprayer 10).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an intake and float valve of DE ‘927 in the device of CH ‘587 so that the cistern can be effective filled. It would have been obvious to one having ordinary skill in the art to have provided a backflow preventer in the injector of CH ‘587 so as to avoid contamination of the water mains. The result of the modification is that the water outlet of  CH ‘587 is backflow-protected. 
CH ‘587 does not show that the water outlet has external thread. Attention is turned to DE ‘278 which teaches a similar tank (10) which has a water outlet (19) which is threaded such that a threaded (18) accessory (15, 16) can be attached thereto (see p. 2, 2nd to last paragraph).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the water outlet of CH ‘587 with a threaded connection so that a variety of accessories can be easily and quickly attached and detached from the toilet tank.  DE ‘278 differs in that the outlet is internally threaded instead of externally threaded, however the choice to use an internal thread or an external thread is a design consideration based on the parts available during manufacture. Additionally, applicant gives no indication that the external thread would function any differently or provide any advantage of an internal thread. Furthermore, the proposed modification is a reversal of parts. It has been held that reversing parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(A).

    PNG
    media_image1.png
    460
    617
    media_image1.png
    Greyscale

Regarding claim 4, CH ‘587 as modified shows all of the instant invention as discussed above, and  DE ‘927 further shows that the injector has at an outflow side end of the free jet section, a collecting opening formed on a projection protruding counter to a jet direction determined by the free jet section. See annotated figure below. Note that inasmuch as applicant illustrates a protrusion and opening, the structures illustrated by DE ‘927 are considered to be the same. 
    PNG
    media_image2.png
    368
    545
    media_image2.png
    Greyscale

Regarding claim 5, CH ‘587 as modified shows all of the instant invention as discussed above, but is silent as to the injector being switchable to off at an inflow side by a valve.  Attention is again turned to DE ‘927 which shows that the injector is switchable to off on an inflow side (35) by a valve (24)(para. [0019]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a valve on an inflow side of the injector of CH ‘587 as modified in order to selective provide water flow to the sprayer, depending on when it is and is not desired by a user. 
Regarding claim 7, CH ‘587 as modified shows all of the instant invention as discussed above, and further provides that the injector is fed from the intake (see annotated figure above)
Regarding claims 9 and 17, CH ‘587 as modified shows all of the instant invention as discussed above, and the combination further provides a cleaning unit (3 of CH ‘587) connected to the injector such that the cleaning unit is connected to a backflow protected water connection (para. [0019], [0020] of DE ‘927). Note that the DE ‘927 injector serves to protect the water connection from backflow in the manner specified by para. [0042] of the instant specification.
Regarding claims 10 and 11, CH ‘587 as modified shows all of the instant invention as discussed above, and show a method of using the WC cistern of claim 1, including the steps of connecting a backflow protected water connection (see annotated figure of CH ‘587 above) to the outlet of the injector (see annotated figure of DE ‘927 above) and connecting a cleaning unit (3) to the backflow protected water connection. The method is performed via the normal installation and use of the device of CH ‘587 as modified. 
Regarding claim 12, CH ‘587 as modified by DE ‘927 shows all of the instant invention, and further provides that the free jet section extends horizontally.   As shown in the annotated figure above, there is a horizontal width of the free jet section (31). 
Regarding claim 16, CH ‘587 as modified shows all of the instant invention as discussed above, and further shows that the cleaning unit (3) is a shower (spray head, abstract), but does not specify that it is switchable to off.  Attention is again turned to DE ‘927 which shows that the injector is switchable to off on an inflow side (35) by a valve (24)(para. [0019]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a valve on an inflow side of the injector of CH ‘587 as modified in order to selective provide water flow to the sprayer, depending on when it is and is not desired by a user. 
Regarding claim 18, CH ‘587 discloses a method of providing an additional connection to a WC cistern having a wall which forms a water tank, having an intake with which the water is adapted to be filled (abstract), the method comprising the steps of arranging an injector (see annotated figure above) a construction space above a switch-off level (see attached machine translation, p. 1, 3rd line from the bottom), the injector is lead out of the water tank to a water outlet, wherein a shower device comprising a hose line (2) and a Shattaf shower (3) is connected to the water outlet (see annotate figure above).  
CH ‘587 does not show that the intake is guided through the wall, the particulars of the shutoff valve, and the particulars of the injector. Attention is turned to DE ‘927, which teaches a similar WC cistern (2) comprising: a wall (wall of 2, fig. 1) which forms a water tank; an intake (25) which is guided through the wall and with which the water tank is adapted to be filled (water from the mains intake 25 flows to valve 3 to fill the tank)(machine translation, para. [0009]), a shutoff valve (3) arranged in the intake and a shutoff device (4), the shutoff device and valve interacting with one another when a switch off level is reached (note that that the shut off device 4 is a float valve which will rise as water fills the tank, eventually shutting off the valve -- this language merely describes how a conventional ballcock functions); an injector (26) having an outlet-flow side outlet (36) arranged in the water tank in the construction space, wherein the injector prevents backflow from the outlet and into the intake (see paras. [0016],[0019], three-way non-return valve) with a free jet section (31) which is open downward (fig. 3, 4) into the water tank and the outflow-side outlet is let out of the water tank (via 11 to sprayer 10).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an intake and float valve of DE ‘927 in the device of CH ‘587 so that the cistern can be effective filled. It would have been obvious to one having ordinary skill in the art to have provided a backflow preventer in the injector of CH ‘587 so as to avoid contamination of the water mains. The result of the modification is that the water outlet of  CH ‘587 is backflow-protected. 
CH ‘587 does not show that the water outlet has external thread. Attention is turned to DE ‘278 which teaches a similar tank (10) which has a water outlet (19) which is threaded such that a threaded (18) accessory (15, 16) can be attached thereto (see p. 2, 2nd to last paragraph).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the water outlet of CH ‘587 with a threaded connection so that a variety of accessories can be easily and quickly attached and detached from the toilet tank.  DE ‘278 differs in that the outlet is internally threaded instead of externally threaded, however the choice to use an internal thread or an external thread is a design consideration based on the parts available during manufacture. Additionally, applicant gives no indication that the external thread would function any differently or provide any advantage of an internal thread. Furthermore, the proposed modification is a reversal of parts. It has been held that reversing parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(A).
The method as recited is performed during the normal installation and use of the device of CH ‘587, DE ‘927, and DE ‘278 as combined. 
Regarding claim 19, CH ‘587 as modified shows all of the instant invention as discussed above, and further provides a hose line (2) comprising a Shattaf shower (3) connected to the water outlet (see annotated figure above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CH ‘587 DE ‘927, and DE ‘278, as applied to claim 1, in view of Parikh (US 5,142,711). 
Regarding claim 2, CH ‘587 as modified shows all of the instant invention as discussed above, but the combination does not explicitly show an overflow pipe.  Attention is again turned to Parikh which teaches an overflow tube (22) arranged in a drain (34) of the tank, the overflow tube projecting into an interior space of the tank to define a maximum filling level (level of the opening 23). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an overflow tube in the cistern of CH ‘587 as modified in order to divert water to the toilet bowl in the event of an overflow condition in the tank.  Under the proposed modification, the injector is still located above the maximum filling level, since CH ‘587 specifies that the water outlet is located below the tank water level as to prevent leaks (p. 1, 3rd line from the bottom). 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supp lied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754